 

Eleventh Amendment
to
First Restated Credit Agreement

This ELEVENTH AMENDMENT TO FIRST RESTATED CREDIT AGREEMENT (this “Eleventh
Amendment”), dated as of July 26, 2013, is among HALLMARK FINANCIAL SERVICES,
INC., a Nevada corporation  (“Borrower”), American Hallmark Insurance Company of
Texas, a Texas insurance corporation (“AHIC”), HALLMARK INSURANCE COMPANY
(formerly known as Phoenix Indemnity Insurance Company), an Arizona insurance
corporation (“HIC”), each other Obligor, and FROST BANK (formerly known as The
Frost National Bank), a Texas state bank (“Lender”).

RECITALS:

Borrower, AHIC, HIC, and Lender have previously entered into the First Restated
Credit Agreement dated as of January 27, 2006 (such agreement, together with all
amendments and restatements, the “Credit Agreement”).

Borrower has requested an amendment to the Credit Agreement.

Lender has agreed to amend the Credit Agreement, subject to the terms of this
Eleventh Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I



Definitions

1.1

Definitions.  All capitalized terms not otherwise defined herein have the same
meanings as in the Credit Agreement.

1.2



Amendment to Credit Agreement

1.3

Amendment to Credit Agreement Section 1.1.  The definition of “Combined Ratio”
is deleted and the following is substituted in lieu thereof:

“Combined Ratio” means the net combined ratio of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP for the four fiscal
quarter period ended on the date of determination and in the same manner as used
in the determination of the net combined ratio of Borrower and its consolidated
Subsidiaries as stated in Borrower’s filed SEC Form 10-Q for the fiscal quarter
ended on September 30, 2010.



1

 

 

--------------------------------------------------------------------------------

 

 

1.4



Conditions Precedent

1.5

Conditions.  The effectiveness of this Eleventh Amendment is subject to the
satisfaction of the following conditions precedent:

(a)

Documents.  Lender shall have received the following in number of counterparts
and copies as Lender may request:

(i)

Eleventh Amendment.  This Eleventh Amendment executed by Borrower, each other
Obligor and Lender.

(ii)

Obligor Proceedings.  Evidence that all corporate, limited liability company and
partnership proceedings of each Obligor and each other Person (other than
Lender) taken in connection with the transactions contemplated by this Eleventh
Amendment and the other Loan Documents shall be reasonably satisfactory in form
and substance to Lender; and Lender shall have received copies of all documents
or other evidence which Lender may reasonably request in connection with such
transactions.

(iii)

Expenses.  Reimbursement for reasonable Attorney Costs incurred through the date
hereof.

(iv)

Other Documents.  In form and substance satisfactory to Lender, such other
documents, instruments and certificates as Lender may reasonably require in
connection with the transactions contemplated hereby.

(b)

No Default.  No Default or Event of Default shall exist after giving effect to
this Eleventh Amendment.

(c)

Representations and Warranties.

(i)

All of the representations and warranties contained in Article VIII of the
Credit Agreement, as amended hereby, and in the other Loan Documents shall be
true and correct on and as of the date of this Eleventh Amendment with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties speak
to a specific date.

(ii)

All of the representations and warranties contained in Article V shall be true
and correct on and as of the date hereof and subject to any waiver previously
delivered by Lender to Borrower.

(d)

Effectiveness.  Upon satisfaction of all conditions precedent in Section 3.1,
this Eleventh Amendment shall be effective as of June 30, 2013.

(e)



Ratification

1.6

Ratification.  The terms and provisions set forth in this Eleventh Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Eleventh Amendment, the terms and provisions of the Credit Agreement and the
other Loan Documents  are ratified and confirmed and shall continue in full



2

 

 

--------------------------------------------------------------------------------

 

 

force and effect.  Each Obligor agrees that the Credit Agreement, as amended
hereby, and the other Loan Documents  to which it is a party or subject shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

1.7



Representations and Warranties


1.8

Representations and Warranties of all Obligors.  Each Obligor hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Eleventh Amendment and any and all other Loan Documents  executed and/or
delivered in connection herewith have been authorized by all requisite action on
the part of such Obligor and will not violate any organizational document of
such Obligor, (b) the representations and warranties contained in the Credit
Agreement, as amended hereby, and each other Loan Document are true and correct
on and as of the date hereof as though made on and as of the date hereof, except
to the extent such representations and warranties speak to a specific date,
 (c) no Default or Event of Default exists either before or shall exist after
giving effect to this Eleventh Amendment,  and (d) such Obligor is in full
compliance with all covenants and agreements contained in the Credit Agreement,
as amended hereby, and the other Loan Documents  to which it is a party or it or
its property is subject.

1.9



Miscellaneous

1.10

Reference to Credit Agreement.  Each of the Loan Documents, including the Credit
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents  to the Credit Agreement shall mean a reference
to the Credit Agreement as amended hereby.

1.11

Severability.  The provisions of this Eleventh Amendment are intended to be
severable.  If  for any reason any provision of this Eleventh Amendment shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

1.12

Counterparts.  This Eleventh Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Eleventh Amendment by signing
any such counterpart.

1.13

GOVERNING LAW.  THIS ELEVENTH AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
 THE LOAN DOCUMENTS ARE PERFORMABLE IN SAN ANTONIO, BEXAR COUNTY, TEXAS, AND
BORROWER, EACH L/C RIC AND LENDER WAIVE THE RIGHT TO BE SUED
ELSEWHERE.  BORROWER, EACH L/C RIC AND LENDER AGREE THAT THE STATE AND FEDERAL
COURTS OF TEXAS LOCATED IN SAN ANTONIO, TEXAS SHALL HAVE JURISDICTION OVER
PROCEEDINGS IN CONNECTION WITH THIS ELEVENTH AMENDMENT AND THE OTHER LOAN
DOCUMENTS.



3

 

 

--------------------------------------------------------------------------------

 

 

1.14

ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

The Remainder of This Page Is Intentionally Left Blank.

 

 

4

 

 

--------------------------------------------------------------------------------

 

 

Executed as of the date first written above.

BORROWER:HALLMARK FINANCIAL SERVICES, INC.



By:                         
            Jeffrey R. Passmore
            Chief Accounting Officer

L/C RICs:AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS

HALLMARK INSURANCE COMPANY (formerly known as Phoenix Indemnity Insurance
Company)



By:
                                    
            Jeffrey R. Passmore
            Chief Financial Officer

 





Eleventh Amendment to First Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 

 

OTHER OBLIGORS:

ACO HOLDINGS, INC.
ALLRISK INSURANCE AGENCY, INC.
AMERICAN HALLMARK AGENCIES, INC.
AMERICAN HALLMARK GENERAL AGENCY, INC.
EFFECTIVE CLAIMS MANAGEMENT, INC.
HALLMARK CLAIMS SERVICE, INC.
HALLMARK FINANCE CORPORATION
AMERICAN HALLMARK INSURANCE SERVICES, INC. (formerly known as Hallmark General
Agency, Inc.)
HALLMARK UNDERWRITERS, INC.



By:                                                                        
            Jeffrey R. Passmore

            Chief Financial Officer and Treasurer

 

 

AEROSPACE CLAIMS MANAGEMENT GROUP, INC.
AEROSPACE HOLDINGS, LLC

AEROSPACE SPECIAL RISK, INC.

HALLMARK SPECIALTY UNDERWRITERS, INC. (formerly known as 
TGA Insurance Managers, Inc., and as Texas General Agency, Inc.)

TGA SPECIAL RISK, INC.




By:                                                                        
            Jeffrey R. Passmore 

            Vice President 




AEROSPACE FLIGHT, INC. 



By:                                                                        
            Cecil R. Wise

            Secretary

 

 

AEROSPACE INSURANCE MANAGERS, INC.

 

 

 

By:                                                                        
            Jeffrey R. Passmore 

            Senior Vice President

 





Eleventh Amendment to First Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 

 

 

PAN AMERICAN ACCEPTANCE
CORPORATION

 

 

 

By:                                                                        
            Jeffrey R. Passmore

            Chief Financial Officer

 

 

 

Eleventh Amendment to First Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 

 

LENDER:FROST BANK 
(formerly known as The Frost National Bank)



By:
                                    
Print Name:                        
Print Title:            

 

 



Eleventh Amendment to First Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------